Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                      REASONS FOR ALLOWANCE


The following is an examiner's statement of reasons for allowance: The present invention pertains to varying embodiments for a method and system for tracking features in image data. The closest prior art, Bensoman et al. (USPN       10,109,057), shows a similar system, in which, detecting, over a period of time, a plurality of asynchronous events from an asynchronous event-based sensor (Please note, Title of the invention. As indicated method of tracking shape in a scene observed by an asynchronous light sensor). However, Benosman et al. fail to address: “for initializing one or more features in the image data by integrating events from an initial temporal window into an initial image and detecting the one or more features in the initial image; tracking the one or more features after the initial temporal window, including assigning events, corresponding to temporal windows after the initial temporal window, to the one or more features by determining, for each event and each point within the feature, a probability that the event is associated with the point and identifying, based on the tracking, motion of one or more physical objects”. These distinct features have been added to each independent claim and renders them allowable.



            Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ALAVI whose telephone number is (571)272-7386.  The examiner can normally be reached on M-F from 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.






























/AMIR ALAVI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Monday, April 26, 2021